Title: From George Washington to William Hartshorne, 30 August 1787
From: Washington, George
To: Hartshorne, William



Sir,
Philadelphia August 30th 1787

The Gentleman who will present this letter to you is Major Baylies of Massachusetts—Son in Law to Genl Lincoln. He is on business to Virginia, and at his request, I give you the trouble of receiving it as introductory of him, believing him to be a man of character and worth.
I understand, that the subscribers to the Potomack Navigation has been called upon for another advance, my proportion of which shall be paid so soon as I return, which cannot, now, be at a distant period. with great esteem I am—Dr Sir Yr Most Obedt Servant

G. Washington

